Eberhardt, Judge.
The uncontradicted evidence discloses that the deceased not only took part in procuring the pushing of Landy’s car, but that he actively assumed a joint control of the venture in that he directed the placing of the cars, back bumper to back bumper, watched up the highway as the pushing went on, “directing traffic” and instructing King as to what he should do and at what speed he should push.
In these circumstances it must follow that he was equally chargeable with King’s negligence, barring a recovery by him for his injuries. Code §§ 105-603, 105-1803; Southern R. Co. v. Hogan, 131 Ga. 157 (62 SE 64). And compare Beasley v. Elder, 88 Ga. App. 419 (76 SE2d 849).

Judgment reversed with direction that the defendant King’s motion for judgment n.o.v. be granted.


Felton, C. J., and Hall, J., concur.